DAFOE CORP.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
_____________, 2011 by and between Dafoe Corp., a Nevada corporation (the
“Company”), and ____________________, a(n) ______________ (the “Investor”). In
consideration of the mutual covenants set forth herein, and other good and
valuable consideration, the Company and Investor hereby agree as follows:

1.

Purchase of Securities.

Subject to the terms and conditions of this Agreement, the Investor shall
purchase, and the Company shall sell and issue to the Investor, at the Closing
(as defined below), __________________ (____________) Units. The purchase price
for the Units shall be $.50 per Unit, and the aggregate purchase price for the
Units shall be ______________________ Dollars ($___________) (the “Purchase
Price”).  Each Unit offered hereby consists of one share of Common Stock (the
“Common Stock”), and one Class A Redeemable Warrant (the “Warrants”).  Each
Warrant entitles the registered holder thereof to purchase one share of Common
Stock at a price of $.60, subject to adjustment in certain circumstances,
through and including December 31, 2012.  The Warrants are redeemable by the
Company at any time commencing June 30, 2011, upon 30 days’ notice, at a price
of $.05 per Warrant, provided that for the 20 trading days prior to the day on
which the Company gives notice, the average closing “bid” price of the Common
Stock has been at least $3.00.  The holders of Warrants called for redemption
are granted exercise rights until the close of business on the date fixed for
redemption.  The proceeds from the sale of the Units are to be used for working
capital and general corporate purposes, including the payment of accounts
payable, legal and accounting fees, ongoing consulting and employment expenses,
marketing and other purposes. The Company expects to raise additional capital,
on negotiated terms that may be more or less favorable to Investor in the
immediate future. As reasonably requested by the Company, Investor shall
complete a substitute W-9 or such other forms as the Company requests in order
for it to comply with its reporting and other obligations.

This Agreement is one of duly authorized Agreements to be used in the sale of
securities by the Company, pursuant to a private placement which is limited to
the aggregate maximum sale of 2,000,000 Units at $.50 per Unit for an aggregate
purchase price of $1,000,000.

The closing (the “Closing”) of the purchase and sale of the Units shall take
place on a date within three (3) business days after the date first set forth
above, and the date of the Closing (the “Closing Date”) shall be the date (which
shall be within such three business day period) the Investor pays the Purchase
Price by cashiers check or wire transfer to the Company.  Within ten (10)
business days of the Closing Date, the Company shall cause to be delivered to
the Investor a stock certificate and warrant agreement representing the Units.
 The Closing shall be deemed to have occurred at the offices of the Company.
Failure of either party to deliver the items required by this Section 1.(c) when
and as required thereby shall constitute a breach of this Agreement (and the
other party shall be entitled to demand specific performance in addition to any
other remedies available at law or in equity).





1







2.

Representations and Warranties of Investor.  Investor makes the following
representations and warranties, with the intent that they be relied upon by the
Company and each officer, director, employee and agent of the Company in
determining Investor’s suitability as a purchaser of the Units. Investor hereby
agrees that these representations and warranties shall survive the Investor’s
purchase of the Units. By signing this Agreement, Investor represents that he
has read and acknowledged the representations set forth in this Section 2.

(a)

Investor is the sole and true party in interest, is acquiring the Units for his
own account for investment, is not purchasing the Units for the benefit of any
other person, and has no present intention of holding or managing the Units with
others or of selling, distributing or otherwise disposing of any portion of the
Units.

(b)

This Agreement constitutes the Investor’s valid and legally binding obligation,
enforceable in accordance with its terms subject to applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights, and rules of law
governing specific performance, and the Investor has full power and authority to
enter into this Agreement.

(c)

Investor (i) is a citizen of the United States, (ii) is at least 21 years of
age, (iii) is a bona fide permanent resident of and is domiciled in the state
set forth on the signature page hereof and has no present intention of becoming
a resident of any other state or jurisdiction, and (iv) is an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act (as
defined below).  Investor has filled in and executed an Investor Questionnaire
in the form attached hereto as Exhibit A, and the information set forth in such
Investor Questionnaire is true and correct as of the date hereof.

(d)

Investor is aware that an investment in the Units is highly speculative and
subject to substantial risks. Investor has adequate means of providing for his
current needs and possible contingencies, and is able to bear the high degree of
economic risk of this investment, including, but not limited to, the possibility
of the complete loss of Investor’s entire investment and the limited
transferability of the Units, which may make the liquidation of this investment
impossible for the indefinite future.

(e)

Investor has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Units
and making an informed investment decision.

(f)

Investor understands that neither the Units, Warrants or the Common Stock
included in the Units or underlying the Warrants (individually and collectively,
the “Securities”) will be registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws, in partial
reliance upon exemptions from registration for certain private offerings.
Investor understands and agrees that the Securities, or any interest therein,
may not be resold or otherwise disposed of by Investor unless the resale of the
Securities is subsequently registered under the Securities Act and under all
applicable state securities laws or unless the Company receives an opinion of
counsel, satisfactory to it that an exemption from registration is available.
Further, Investor understands that only the Company can take action so as to
register the Securities. Investor acknowledges and represents that Investor has
received and reviewed a copy of the Dafoe Corp. FORM 10-K, ANNUAL REPORT UNDER
SECTION 13





2







OR 15 (d) OF THE SECURITIES ACT OF 1934 for the fiscal year ended September 30,
2010 (“Form 10-K”), which include the financial statements of the Company, and
has been given a reasonable opportunity to review all documents, books, and
records of the Company pertaining to this investment, has been supplied with all
additional information concerning the Company and the Securities that has been
requested by Investor, and  has had a reasonable opportunity to ask questions of
and receive answers from the Company or its representatives concerning this
investment, and that all such questions have been answered to the full
satisfaction of Investor.

(g)

Investor has received no representations, written or oral, from the Company, a
placement agent or any officer, director, employee, attorney or agent thereof,
other than those contained in this Agreement. In making the decision to purchase
the Units, Investor has relied solely upon Investor’s review of the Form 10-K,
this Agreement, and independent investigations made by Investor or Investor’s
representatives without assistance of the Company.

(h)

Investor understands and agrees that the following restrictions and limitations
are applicable to his purchases and resales, pledges, hypothecations, or other
transfers of the Securities:

(i)

The  Securities shall not be sold, pledged, hypothecated, or otherwise
transferred unless registered under the Securities Act and applicable state
securities laws or an exemption from registration is available;

(ii)

Each certificate, warrant agreement or other document evidencing or representing
the Units shall be stamped or otherwise imprinted with a legend in substantially
the following form:

THE SECURITIES OF THE COMPANY EVIDENCED BY THIS CERTIFICATE AND/OR AGREEMENT
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR IN ANY
STATE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND VARIOUS APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR ASSIGNED OR A
SECURITY INTEREST CREATED THEREIN UNLESS THE PURCHASER, TRANSFEREE, ASSIGNEE,
PLEDGEE OR HOLDER OF SUCH SECURITY INTEREST COMPLIES WITH ALL STATE AND FEDERAL
SECURITIES LAWS (I.E., SUCH UNITS ARE REGISTERED UNDER SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION IS AVAILABLE THEREUNDER) AND UNLESS THE SELLER, TRANSFEROR,
ASSIGNOR, PLEDGOR OR GRANTOR OF SUCH SECURITY INTEREST PROVIDES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSACTION CONTEMPLATED
WOULD NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.





3







(iii)

Stop transfer instructions have been or will be placed on the shares of common
stock and the warrants so as to restrict the resale, pledge, hypothecation, or
other transfer thereof in accordance with the provisions hereof.

(i)

Investor represents and affirms that none of the following information has ever
been represented, guaranteed, or warranted to Investor, expressly or by
implication, by any person:

(i)

The approximate or exact length of time that Investor will be required to remain
a shareholder of the Company;

(ii)

The percentage of profit and/or amount of or type of consideration, profit or
loss to be realized, if any, as a result of an investment in the Company; or

(iii)

The possibility that the past performance or experience on the part of the
Company or any affiliate, or any officer, director, employee, or agent of the
foregoing, might in any way indicate or predict the results of ownership of the
Units or the potential success of the Company’s operations.

(j)

Investor represents that he or she has read and considered fully the sections in
the Form 10-K identifying risk factors and investment considerations and
understands that (i) any investment in the Units is highly speculative and is
subject to a high degree of risk, and (ii) there are substantial restrictions on
the transferability of the Units, and it may be impossible to liquidate an
investment in the Units in case of an emergency.

3.

Indemnification.  Investor acknowledges that he or she understands the meaning
and legal consequences of the representations and warranties set forth in
Section 2 hereof and that the Company and the officers, directors, employees,
and agents of the Company have relied and will rely upon such representations
and warranties. Investor hereby agrees to indemnify and hold harmless the
Company and each of its officers, directors, employees, and agents from and
against any and all loss, claim, damage, liability, cost, or expense (including
attorneys’ fees), joint or several, to which any such person may become subject
due to or arising out of:

(a)

Any breach by Investor of any representation or warranty set forth in Section 2
above;

(b)

Any inaccuracy in the representations and warranties set forth in Section 2
above;

(c)

The disposition of any of the Securities by Investor contrary to the
representations and warranties set forth in Section 2 above; and

(d)

Any action, suit, proceeding, demand, assessment, or judgment incident to or
based upon any of the matters indemnified against.

Notwithstanding the foregoing, however, no representation, warranty,
acknowledgement or agreement made herein by Investor shall in any manner be
deemed to constitute a waiver of any rights granted to him under federal or
state securities laws.





4







4.

Representations and Warranties of the Company.  The Company represents and
warrants to Investor that as of the date hereof:

(a)

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has all requisite corporate
power and lawful authority to own, lease and operate its assets, properties and
business and to carry on its business as now being conducted.

(b)

The Company has the legal right and power and all authority necessary to accept
and execute this Agreement, to issue and deliver the Units, and to perform fully
its obligations hereunder. This Agreement has been duly authorized and, upon
proper acceptance and execution by an officer of the Company, will constitute a
valid and binding agreement of the Company enforceable against it in accordance
with its terms, except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other laws affecting the
enforcement of creditors’ rights generally and by principles of equity regarding
the availability of remedies.

(c)

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) qualifications or filings under the Securities Act, and the regulations
thereunder and (iii) qualification or filings required under all other
applicable federal and state securities laws and stock exchange or stock
quotation service regulations as may be required in connection with the
transactions contemplated by this Agreement.

(d)

When issued, sold and delivered in accordance with the terms hereof, the Common
Stock and Warrants will be duly and validly issued, fully paid and
nonassessable.

(e)

The Company acknowledges that Investor will rely on the foregoing
representations and warranties of the Company, and the Company hereby agrees to
indemnify and hold harmless Investor from and against any and all loss, claim,
damage, liability, or expense and any action in respect thereof to which
Investor may become subject as a direct result of a breach by the Company of any
such representations or warranties together with all reasonable costs and
expenses (including attorneys’ fees) incurred by Investor in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against.

5.

Non-Transferability.  Investor agrees not to transfer or assign this Agreement
or any of his interest herein.

6.

Entire Agreement. This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof, supersedes any and all prior
agreements and understandings of the parties, and may be amended only by a
writing executed by all parties. No covenant, representation or condition not
expressed in this Agreement shall affect or be deemed to interpret, change, or
restrict the express provisions hereof.





5







7.

Expenses.  Each of the Company and Investor will bear their own legal and other
fees and expenses in connection with the transactions contemplated in this
Agreement.

8.

Governing Law. This Agreement shall be governed and construed for all purposes
in accordance with the laws (without giving effect to the principles governing
conflicts of laws) of the State of California. The parties hereby subject
themselves to the jurisdiction of the federal and state courts located within
the State of California and agree that the exclusive venue and place of
jurisdiction for any lawsuit arising under or related to this Agreement shall be
the State of California.

9.

Notices.  Any notice required or permitted hereunder shall be given in writing
and shall be conclusively deemed effectively given upon personal delivery, on
the date of receipt if sent by telecopier or overnight courier, charges prepaid,
or five days after deposit in the United States mail, by registered or certified
mail, postage prepaid, addressed (a) if to the Company, as set forth below the
Company’s name on the signature page of this Agreement, and (b) if to Investor,
at Investor’s address as set forth below Investor’s name on the signature page
of this Agreement, or at such other address as the Company or Investor may
designate by ten (10) days’ advance written notice to Investor or the Company,
respectively.

10.

Survival of Representations and Warranties.  The representations and warranties
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and Closing; provided, however, that
such representations and warranties are only made as of the date of such
execution and delivery and as of such Closing.

11.

Amendments.  Any term or provision of this Agreement may be amended and the
observance of any term, condition, or provision of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by a written instrument signed by the Company and Investor.

12.

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were excluded and shall be enforceable in accordance with its terms.

13.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

14.

Headings / Gender.  The headings of the Sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement. Any masculine, feminine or neuter term in this Agreement shall be
deemed to include each of the masculine, feminine and neuter gender.

15.

Incorporation by Reference.  All statements, representations and other
information set forth on the signature page hereof and all attachments and
exhibits hereto are incorporated herein as integral terms of this Agreement.





6







16.

Facsimile.  The Signatories below agree to accept signatures transmitted by
facsimile as a true and legally binding original document.

[Intentionally left blank; signature page follows]





7







IN WITNESS WHEREOF, the parties hereto have executed or caused this Dafoe Corp.
Securities Purchase Agreement to be executed by their duly authorized
representatives as of the date first written above.




 

“Company”




DAFOE CORP.

a Nevada corporation







By:________________________________

Name:

_________________________

Title:

_________________________




Address:

269 S. Beverly Drive, Suite 810

Beverly Hills, CA 90212

Fax:__________________________




 

“Investor”







___________________________________

Name:______________________________

Title:_______________________________




Address:

_____________________________

_____________________________

_____________________________

Fax: (____)____________________




 

Name(s) in which Units are to be issued:

___________________________________

___________________________________

Wire Transfer Information:




______________________________

______________________________

______________________________

______________________________

 





8







Exhibit A

to
Securities Purchase Agreement

Investor Questionnaire




[see attached]

 





9




DAFOE CORP.
a Nevada corporation

INVESTOR QUESTIONNAIRE

This Investor Questionnaire (this “Questionnaire”) is being distributed to
potential purchasers of up to 2,000,000 units at $.50 per unit, and each unit
consisting of one share of common stock and one Class A Redeemable Warrant to
purchase one share of common  stock (the “Securities”) of by Dafoe Corp., a
Nevada corporation (“DAFOE”).  The offer and sale of the Securities is part of a
“private offering” being conducted in reliance upon various exemptions from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and state securities laws.  This Questionnaire is necessary in order to
permit DAFOE to reasonably determine whether potential investors satisfy the
investor qualifications associated with applicable exemptions.  

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
 The undersigned agrees, however, that DAFOE may present this Questionnaire to
such parties as it may deem appropriate if called upon to establish that the
proposed offer and sale of the Securities are exempt from registration under the
1933 Act or meets the requirements of applicable state securities laws.

I.

Name:

_________________________________________________________

(Name of Investor)

 

Address:

_________________________________________________________

_________________________________________________________

_________________________________________________________

 

Telephone:

_________________________________________________________

 (Area Code)

II.

PLACE YOUR INITIALS BESIDE ALL STATEMENTS THAT ARE TRUE WITH RESPECT TO THE
INVESTOR IDENTIFIED IN PART I ABOVE (THE “INVESTOR”).  YOU MUST INITIAL AT LEAST
ONE STATEMENT.

____

1.

The Investor is an individual and had individual income (exclusive of any income
attributable to my spouse) in excess of $200,000 in each of the most recent two
years and reasonably expects to have an individual income in excess of $200,000
for the current year, or the Investor had joint income with his/her spouse in
excess of $300,000 in each of those years and reasonably expects to have a joint
income with his/her spouse in excess of $300,000 for the current year.





1








 

For purposes of this Questionnaire, individual income means adjusted gross
income, as reported for Federal income tax purposes, less any income
attributable to the Investor’s spouse or to property owned by the Investor’s
spouse, (A) increased by the Investor’s share and not his/her spouse’s share of
(i) the amount of any tax exempt interest income received, (ii) any deduction
claimed for depletion, (iii) amounts contributed to an IRA or Keogh retirement
plan, (iv) alimony paid, and (v) the excluded portion of any long-term capital
gains, and (B) plus or minus any non-cash loss or gain, respectively, reported
for Federal income tax purposes.

____

2.

The Investor is an individual and has net worth, or, with his/her spouse, has a
combined net worth, in excess of $1,000,000.  For purposes of this
Questionnaire, “individual net worth” means the excess of total assets at fair
market value over total liabilities.  Net worth shall be calculated excluding
Investor’s home.

 

3.

The Investor is an entity in which all beneficial owners are “accredited
investors,” as defined in Rule 501(a) of the 1933 Act, with respect to DAFOE
under categories 1, 2, 4 or 5 of Part II of this Questionnaire.  Please identify
the name of each beneficial owner and applicable category.  Add additional pages
if necessary.

 

Name of Beneficial Owner

_______________________________

_______________________________

_______________________________

_______________________________

_______________________________

Accredited Investor Category

_______________________________

_______________________________

_______________________________

_______________________________

_______________________________

____

4.

[Initial applicable blank] The Investor is (a) ___  an organization described in
§ 501(c)(3) of the Internal Revenue Code, as amended, or (b) ___  a corporation,
a Massachusetts or similar business trust, or a partnership not formed for the
specific purpose of acquiring the securities of DAFOE being offered, or (c) ___
a plan established or maintained by a state or its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees; IN ANY CASE (a), (b) or (c) with total assets in
excess of $5,000,000 (in case (a), such total assets include endowment, annuity
and life income funds and are to be determined according to the Investor’s most
recent audited financial statements);

____

5.

The Investor is qualified as an “accredited investor,” as defined in Rule 501(a)
of the 1933 Act for the following reason: ___________________________
___________________________________________________________________

____

6.

None of 1 through 5 applies and, the Investor is not qualified as an “accredited
investor” pursuant to Rule 501(a) of the 1933 Act.  





2








III.

THE UNDERSIGNED REPRESENTS AND WARRANTS TO DAFOE AS FOLLOWS:

 

1.

The information provided herein is true and correct in all respects.  The
undersigned understands that a false representation may constitute a violation
of law, that any person who suffers damage as a result of a false representation
may have a claim against me and/or the Investor for damages.  The undersigned
and the Investor agree to indemnify DAFOE and its officers, directors,
employees, representatives, attorneys and agents against damages they suffer as
a result of any false representation contained anywhere herein.  The Investor
authorizes DAFOE or relevant third parties to verify the accuracy of statements
contained herein.

 

2.

(a)

The information contained in this Questionnaire is complete and accurate and may
be relied upon; and

(b)

I will notify DAFOE immediately of any material adverse change in any of such
information occurring prior to the closing of the Purchase.




IN WITNESS WHEREOF, the undersigned has initialed the foregoing statements and
executed this Questionnaire this ____ day of _____, 2011.




__________________________________________________________________

Name of Investor

__________________________________________________________________

Signature

__________________________________________________________________

Position (if Investor is not an individual








3


